[Cite as Disciplinary Counsel v. Simmons, 126 Ohio St.3d 1207, 2010-Ohio-3398.]




                         DISCIPLINARY COUNSEL v. SIMMONS.
                     [Cite as Disciplinary Counsel v. Simmons,
                        126 Ohio St.3d 1207, 2010-Ohio-3398.]
     (No. 2008-1152 — Submitted June 21, 2010 — Decided June 28, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Frank Simmons Jr., Attorney
Registration No. 0058498, last known business address in Toledo, Ohio.
        {¶ 2} The court coming now to consider its order of December 3, 2008,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of one year with six months stayed on condition, finds that respondent has
substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} Upon consideration of respondent’s request for removal of the
contempt order entered on May 29, 2009, for his failure to file an affidavit of
compliance and surrender his attorney registration card, the court finds that
respondent is now in compliance with those requirements. The contempt is
purged.
        {¶ 5} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
                          SUPREME COURT OF OHIO




      For earlier case, see Disciplinary Counsel v. Simmons, 120 Ohio St.3d
304, 2008-Ohio-6142, 898 N.E.2d 943.
      BROWN,    C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                         ______________________




                                         2